Appeal from a judgment of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered February 22, 2005 in a personal injury action. The judgment, among other things, dismissed the amended complaint against defendant Nancy Sciartelli, as executrix of the estate of James J. Sciartelli, deceased.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Silverman v Sciartelli (26 AD3d 761 [2006]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.